Citation Nr: 1612973	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  08-38 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to October 1971. He received the Army Commendation Medal.

This matter initially came before the Board of Veterans' Appeals  (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. In that decision, the RO granted service connection for posttraumatic stress disorder (PTSD) and assigned an initial 30 percent disability rating, effective September 12, 2006.

In February 2011, February and October 2012, May 2013 and September 2013, the Board remanded the inferred claim for a TDIU for further development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's service-connected disabilities are of such severity as to effectively preclude all forms of substantially gainful employment for which the Veteran's education and occupational experience would otherwise qualify him.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's Claims Assistance Act of 2000 (VCAA), is applicable to all claims filed on or after the date of enactment, November 9, 2000, or filed before the date of enactment and not yet final as of that date.  The law eliminates the concept of a well-grounded claim, and redefines the obligations of the VA with respect to the duty to assist claimants in the development of their claims.  First, the VA has a duty to notify the veteran and representative, if represented, of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the claimant which evidence VA will seek to provide and which evidence the claimant is to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In the instant case, the veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.  

Laws and Regulations

A veteran may be awarded TDIU benefits if he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  VA may consider the level of education, special training, and previous work experience in making this determination, but may not consider the Veteran's age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Ferraro v. Derwinski, 1 Vet. App. (1991).

Medical evidence describing the effect of each disorder on the Veteran's occupational functioning is crucial to permit the Board to arrive at an assessment of employability.  38 C.F.R. § 4.1.  However, the question of whether the Veteran's service-connected disabilities are of sufficient severity to produce unemployability is ultimately the Board's determination to make.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (citing 38 C.F.R. § 4.16(a) as support for the conclusion that the applicable statutory and regulatory provisions "place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  Therefore, the Board will review the medical evidence in the context of the other evidence of record prior to reaching an ultimate conclusion regarding his employability.

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claim file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 


Factual Background and Analysis

In a VA Form 21-4192, Request for Employment Information, of October 2013, the Veteran stated he had last worked in June 2000 due to retirement.  He noted he had worked as contracted labor.  He has argued that his service connected disabilities, tinnitus and PTSD with substance abuse preclude him from securing gainful employment.  

In a September 2006 VA medical record, the Veteran reported increased loss of memory, confusion, lack of motivation, inability to concentrate, and depression.  The Veteran was housed in the VA domiciliary program from October 2006 to January 2007 for treatment of alcohol dependence.  In treatment records from that time, the Veteran reported depression, moodiness, anger, and irritation.  On examination, the Veteran was found to be alert and oriented, with good grooming and hygiene, fair eye contact, and normal psychomotor activity.  His mood was dysphoric with blunted affect, although his speech was spontaneous, his thought processes were logical and goal directed, and his thought content was without active suicidal or homicidal ideations or hallucinations.  He had intact memory and concentration, average intelligence, and fair insight and judgment.  A Global Assessment of Functioning (GAF) score of 50 was assigned.  In an October 2006 VA record, the Veteran reported that he had no suicidal or homicidal ideation, and no psychosis was noted.  Upon examination, the Veteran was in mild distress but was neatly dressed and well-groomed.  His speech was clear and normal in rate, rhythm, and volume, and was not pressured.  His thought processes were noted as coherent, logical, and goal-directed, without suicidal or homicidal ideations or hallucinations.  He had intact insight and fair judgment.  A GAF score of 45 was assigned. 

In a January 2007 VA medical record, the Veteran was again noted to have coherent and goal-directed thought processes.  The Veteran's insight was improving and his judgment was fair.  The GAF score was 45.  Similarly, in a March 2007 VA treatment note, the Veteran was noted to have clear, normal speech, with coherent, logical, and goal-directed thoughts.  The Veteran denied hallucinations and was found to have intact insight and fair judgment.  The GAF score was 50.  At a treatment visit in December 2007, the was noted to be alert and oriented, with fair to good attention to grooming and eye contact.  There was normal psychomotor activity, goal-directed speech, intact abstract reasoning, and fair to good insight. His thought process was logical and coherent, and there was no evidence of a thought disorder.  A GAF score of 50 was assigned.

The Veteran underwent VA examination in February 2008.  At that time, the Veteran reported depression, difficulty concentrating, fatigue, flashbacks, hyperstartle response, hypervigilance, increased irritability, isolative behavior, memory difficulties, paranoia, recurrent intrusive memories, sleep disturbance, nightmares, and suicidal ideations.  The Veteran reported that he was divorced, had no children, lived alone, and was unemployed.  Upon examination, the Veteran was alert and oriented, with clear, coherent, and normal speech.  Communication and cognitive function were grossly intact.  There were no delusions or signs or symptoms of any thought disorder.  The Veteran denied hallucinations and homicidal ideations, but experienced suicidal ideations without intent.  There were mild inefficiencies in delayed verbal memory.  The Veteran's judgment showed no impaired ability to manage daily living activities or make reasonable life decisions.  His mood was depressed and fatigued with a blunted affect.  The examiner found that the Veteran's current symptoms had moderately affected his family relationships, and had severely affected his recreation, social interpersonal relationships, and occupation.  The examiner assigned a GAF score of 57.

In a March 2008 VA medical record, the Veteran having problems with social isolation.  Examination found him to be alert, oriented, and appropriate in appearance, with normal eye contact.  The examiner observed normal speech; logical, coherent, and goal-directed thoughts; intact abstraction ability; good insight and judgment; and no delusions.  The Veteran was again seen in August 2008, at which time he reported feeling depressed.  He also reported occasional thoughts of suicide, nightmares, hyperstartle response, paranoia, and avoidance.  The Veteran had fair insight and judgment.  The GAF score was 50.  Similarly, at a later August 2008 VA treatment visit, the Veteran reported depressive symptoms with low energy and motivation, as well as loss of interest in leisure activities, poor sleep and appetite, and occasional thoughts of suicide.  The Veteran's thought content was without delusions, obsessions, or paranoia, and his thought process was linear and goal directed.  His insight and judgment were fair.  The treatment provider assigned a GAF score of 40 to 45. 

In a September 2008 VA medical record, the Veteran reported feeling depressed and anxious.  Examination showed the Veteran to be alert, oriented, and cooperative, with good eye contact.  The treatment provider found the Veteran to have normal speech, fair mood, anxious affect, no psychosis, a coherent thought process, fair insight and judgment, and a grossly intact memory.  The examiner assigned a GAF score of 52.  Similarly, at an October 2008 treatment visit, the Veteran reported feeling more depressed and melancholy with low energy, poor concentration, and feelings of hopelessness.  Upon examination, the Veteran was alert, oriented, well-groomed, cooperative, and appropriately dressed, with appropriate behavior, good eye contact, regular speech, and linear thoughts that were logical and goal-directed.  There was a restricted range of affect and a congruent mood but fair insight and judgment.  The Veteran was assigned a GAF score of 55.

In January 2009 VA medical records, the Veteran reported chronic longstanding feelings of wanting to harm others, as well as suicidal thoughts.  He admitted to constant paranoia and irritability.  He lived alone and had limited psychosocial support.  Examination indicated a melancholy mood with consistent affect, intact cognition, some psychomotor slowing, adequate eye contact, and no overt evidence of paranoia.  He had intact judgment and some insight.  He was adequately groomed and dressed and was calm and cooperative, with normal speech, irritable mood, and a blunted affect that was congruent with mood.  There was intact memory, concentration, and abstract ability, with limited insight and judgment.  The GAF score was 45.

The Veteran was hospitalized for a week in February 2009 at a VA medical facility.  Records from that hospitalization indicate that the Veteran reported frequent suicidal ideations as well as past suicide attempts.  He reported decreased sleep; anhedonia; feelings of hopelessness, helplessness, and worthlessness; and decreased energy and concentration. He denied homicidal ideations, but reported hallucinations.  He denied panic attacks, but reported worsening flashbacks, nightmares, hypervigilance, feelings of numbness, and inability to connect with others.  He reported that he had poor social support and isolated in his apartment most of the time.  Examination showed the Veteran was disheveled, subdued, and guarded, with poor eye contact and mild psychomotor slowing.  There was a depressed mood and a dysphoric and blunted affect that was congruent with mood.  The Veteran was alert, fully oriented, and cognitively intact, with a linear thought process, but had poor insight and judgment.  He described a close relationship with his older brother, but was otherwise socially isolated.  He was assigned an intake GAF score of 30. 

Records from the February 2009 hospitalization reflect that the Veteran's symptoms improved, and he denied current suicidal or homicidal ideations, hallucinations, and paranoia.  After several days, he reported that he felt better, although he was still depressed.  The Veteran was appropriately dressed and groomed and fully oriented, with intact memory, attention span, and concentration.  His thought process was logical, linear, and goal-directed, and his insight and judgment were improving. The GAF score was 30.  Upon discharge, the Veteran denied suicidal and homicidal ideation, hallucinations, and delusions.  He was alert and oriented, with adequate eye contact, regular speech, fair mood, full and congruent affect, logical and linear thought process, intact concentration, fair insight, and no gross impairment of judgment.  He reported that he felt good with the exception of racing thoughts, an inability to get to sleep, and nightmares.  There was good eye contact, congruent affect, normal speech, and no hallucinations or suicidal ideations.  At discharge his GAF score was 55.

Further VA treatment records reflect that the Veteran has been hospitalized on multiple occasions for detoxification from his alcohol abuse.  At a July 2011 intake evaluation for detoxification, the Veteran was noted to experience some suicidal ideation and paranoia, as well as limited judgment.  His thought processes were noted to be normal.  At that time, his treatment provider noted that he had been brought in by a friend and was often drinking on his sailboat with a group of "drinking buddies" he had met at the docks.  His intake GAF score was 30.  Later treatment records from that detoxification inpatient visit noted that the Veteran experienced both alcohol abuse and PTSD.  He complained of nightmares and flashbacks, but these were not his primary concerns.  His GAF later during the hospitalization was found to be 35-40.  At a follow-up visit in August 2011, the Veteran reported that his nightmares had decreased, although he continued to complain of worry and anxiety.  He denied suicidal and homicidal ideation and reported that he had several friends and enjoyed sailing, reading, and using his computer.  At a second hospitalization intake evaluation in October 2011, the Veteran was noted to cry whenever Vietnam was discussed; he also complained of some visual hallucinations.  His intake GAF score was 35.  Later records from that hospitalization reflect that he reported some suicidal and homicidal ideation, as well as judgment and insight that were noted to be "impaired by addiction."  He reported that he enjoyed sailing and reading, particularly history books, and drank when he became "bored."  His GAF was noted to be up to 60 during his hospital stay and 50 at discharge, along with intact insight and judgment and no audio or visual hallucinations and no suicidal or homicidal ideations.

Records from 2012 indicate that the Veteran has continued to be treated for PTSD and addiction issues by his VA treatment providers.  During a March 2012 inpatient visit, his intake GAF score was 30, and he was noted to have poor insight and judgment, but to be oriented in all spheres, with thought processes within normal limits.  During his inpatient stay, he was noted to need a fiduciary to protect his finances secondary to his history of alcohol addiction.  At an April 2012 detoxification hospitalization, the Veteran's intake GAF score was noted to be 35, with a discharge GAF score of 55.  During that hospital stay, the Veteran was noted to be alert and oriented, without hallucinations, suicidal or homicidal ideation, or delusions.  His insight and judgment were found to be intact.  At an inpatient detoxification evaluation in August 2012, the Veteran again reported having a friend at the docks where his boat was moored; he also stated that he kept in touch with two of his brothers. Intake evaluation from the August 2012 hospitalization reflects that the Veteran complained of depression, anxiety, panic attacks, and increased irritability.  The Veteran endorsed nightmares and flashbacks but denied experiencing delusions.  He did state that he had poor sleep and thought that people were watching and following him.  He left against medical advice in September 2012, at which time he was noted to have a stable mood and no psychosis or suicidal or homicidal ideations.  He was diagnosed with alcohol dependence and withdrawal and was assigned a GAF score of 40.  Later in October 2012, the Veteran again complained of sleep problems and irritability, as well as ongoing alcohol abuse.  He was found to have no suicidal or homicidal ideation or psychosis, and no paranoia or abnormal thought processes were noted.  His judgment and insight were limited, but he was oriented in all spheres.  His GAF score was noted to be 35.

The Veteran underwent VA examination in May 2012.  At that time, the examiner assigned diagnoses of PTSD and alcohol dependence.  The Veteran reported that he stopped working in construction due to a back injury but had also been fired from a job as a shoe salesman due to his alcoholism.  The examiner found him to experience occupational and social impairment with reduced reliability and productivity due to the combined symptoms of his PTSD and alcohol abuse and opined that she was unable to separate the symptomatology of the two disorders.  However, the examiner stated that the reason the Veteran was not working was due not to his PTSD but to his alcohol abuse.  The examiner noted that the Veteran experienced symptoms of suspiciousness and depressed mood and found him to be capable of managing his financial affairs.  The examiner stated that the Veteran would be able to work if he could manage his alcohol addiction.

The Veteran again underwent VA examination in October 2012.  At that time, the examiner assigned the Veteran diagnoses of PTSD, alcohol dependence, and substance-induced mood disorder.  A GAF score of 55 was assigned, although the examiner noted that "only about 30 percent" of the Veteran's difficulties were attributable to PTSD, with the rest attributed to his substance abuse.  The examiner noted that the Veteran experienced intrusive thoughts and nightmares about Vietnam, as well as avoidance of news about war and an exaggerated startle response.  The Veteran reported experiencing depressed mood, chronic sleep impairment, and mild memory loss.  Mental status examination revealed good orientation and normal thought processes and speech.  The Veteran's affect was mildly restricted, which was found to be consistent with a mildly depressed mood.  No memory deficits were noted, although the Veteran displayed mildly impaired concentration.  The examiner specifically found the Veteran to display occupational and social impairment with deficiencies in most areas but found that he did not experience total occupational and social impairment.  The examiner further suggested that the Veteran needed a fiduciary to manage his finances as a way to manage his alcohol addiction, although she noted that the Veteran was "cognitively capable of managing his money."

In June 2013, the Veteran was afforded separate VA psychiatric and audiologic examinations to assess the severity of his service-connected psychiatric disability and tinnitus.  

At the June 2013 psychiatric examination, the examiner noted that the Veteran's symptoms had improved, and he did not endorse symptoms consistent with PTSD under the DSM IV criteria.  However, the examiner noted that this improvement could be temporary and was to be expected during the course of PTSD.  The examiner noted that the Veteran's alcohol addiction refers to a chemical addiction to alcohol which causes a disruption in the Veteran's social life and work life and causes medical problems.  The examiner stated that this addiction is not related to PTSD and the Veteran's PTSD is less 1ikely as not related to military service and is more 1ikely related to his disrespect of authority and a chemical addiction to alcohol.   The examiner found that the Veteran's symptoms caused occupation and social impairments with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily.  With respect to the opinion concerning the impact of the Veteran's service-connected psychiatric disability on his employability, the VA psychologist opined that even if one was arbitrarily asked to state that the Veteran's PTSD and substance abuse were related and that the substance abuse was therefore service-connected, the Veteran had still been working in spite of his impairment.  Thus, he was able to maintain at least part-time employment based on his service-connected disabilities alone, regardless of the nature of those disabilities.  The examiner reasoned that neither she nor a previous examiner were of the opinion that the Veteran's substance abuse was a service-connected disability.  He did not appear to suffer from a mood disorder, substance induced or not, on the day of the June 2013 VA examination.  Therefore, mood disorder was ruled out as a possible service-connected disability.  It was believed that the combination of substance abuse and a personality disorder not otherwise specified contributed approximately 70 percent to the Veteran's impairment in working. PTSD symptoms contributed approximately 30 percent to his impairment.

The examiner further explained that all of the Veteran's symptoms appeared to have improved from the degree of severity that had been reported during an October 2012 VA examination.  Furthermore, he had been working.  Specifically, he was able to make and maintain a garden for a restaurant, he was able to repair his boat, and he washed dishes at a marina restaurant.  He reported that he was able to perform the duties of these jobs at the time of the examination.  Thus, it was believed that he was able to work and be employed.  However, his diagnosed personality disorder was likely to interfere with work performance and longevity.  He did not have problems with helping a friend, but would have problems with a boss who would be seen as an authority figure.  This was related to his diagnosed personality disorder.  Substance abuse would likely make him unreliable and decrease his motivation.

As noted, in June 2013 the Veteran was also afforded a VA audiology examination.  The examiner stated that the Veteran's service connected disability of tinnitus would not prevent the Veteran from obtaining or maintaining employment in a wide variety of employment settings, either physical or sedentary.  Many individuals with tinnitus have been able to obtain and maintain gainful employment in a wide variety of settings.  This is not to say that the Veteran is not expected to have some difficulties on the job due to his tinnitus

VA outpatient treatment records of August 2013 note that the Veteran was hospitalized for his service connected alcohol dependence for detoxification for seven days.  His GAF score was noted to be 25 upon admission and 50 at discharge.  In January 2014, he was once again hospitalized for severe alcohol dependence.  Hospitalization lasted another seven days.  The records note the Veteran reported that he has been drinking on and off since his discharge from the military, with sporadic episodes of sobriety usually not lasting more than a few months at a time.  Since 1995, he has had 22 admissions to the VA medical center related his abuse of alcohol.  It was noted that since his discharge in August of 2013, he reported that he has resumed drinking alcohol with his use escalating to an average of 18 beers per day.

VA outpatient treatment records of November 2014 note that the Veteran was once again hospitalized due to a suicide attempt.  The diagnoses included PTSD and alcohol abuse.  It was noted he had chronic suicide ideations.  It was noted he had 12 years of education and that the longest job he had lasted 4 years.  He is currently not employed.  The hospitalization lasted two weeks.  Upon discharge, it was recommended that a fiduciary be assigned to manage his finances.    

In May 2015, a new VA medical opinion was obtained.  The examiner, a psychologist, without an examination of the Veteran, stated that he reviewed the Veteran's claim file and generally, the evaluation of tinnitus is outside the scope of practice for a mental health provider.  However, existing opinions and based on the available information he opined that it less likely than not (less than 50 percent probability) that the Veteran's service-connected disabilities (tinnitus and PTSD with alcohol and substance abuse and substance abuse mood disorder) would, in combination and without regard to any non-service-connected disabilities, prevent him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him.  He reasoned that this is the clear opinion of the mental health and tinnitus examiners.  Their opinions are well supported and he sees no evidence that the combination of these two conditions would render him unable to work in all positions. 

The Veteran is currently service-connected for PTSD with alcohol and substance abuse and substance abuse mood disorder rated at a 70 percent disabling effective September 16, 2006, the date of the grant of service connection.  The Veteran is also service connected for tinnitus at 10 percent disabling, effective April 26, 2010.   

Here, for the entire appeal period, the Veteran has at least had a single service connected disability rated at 70 percent evaluation.  Therefore, the Veteran's service-connected disabilities meet the rating percentage threshold for a TDIU.  38 C.F.R. § 4.16(a). 

In a VA Form 21-4192 of October 2013, the Veteran stated he had last worked in July 2000 due to retirement.  The Veteran's post-service employment experience consists of self-employment in the construction field from which, as noted, he is now retired.  As noted above, he has not been able to maintain employment for any longer than 4 months.  His education consists of only 12 years of education.  There is no evidence he attended college or has the equivalent of a college education.  

The Veteran asserts that he is unable to secure and follow a substantially gainful occupation due to impairments caused by his PTSD with alcohol and substance abuse.  At the outset, the Board acknowledges  that the June 2013 and May 2015 VA examiners have opined that the Veteran is not unemployable due to his service connected disabilities and that he is capable of gainful employment.  However, in the September 2013 remand, the Board found the June 2013 opinion as to the effects of PTSD on the Veteran's employability to be inadequate primarily due to the fact that it was based on an inaccurate factual premise.  Moreover, the May 2015 VA examiner relied primarily on the inadequate June 2013 opinion as the basis for their opinion that the Veteran was still employable.  Therefore, the Board finds that the opinions are flawed and places little probative weight on them.  Regardless, the determination of employability is, as noted above, a legal, rather than medical, determination.

The Board has previously discussed the Veteran's symptoms, which include depressed mood, anxiety, suicidal ideations and cognitive impairments (including memory deficits, difficulty concentrating, and impaired reasoning skills) due directly to PTSD and also due to his PTSD-related alcohol abuse.  Significantly, as noted in the January 2014 records, he has been hospitalized 22 times for his service connected alcohol abuse since 1995.  His sobriety has been noted to last no more than a few months.  The record is clear that his alcohol dependence, when in a flare up, interferes with his ability to work.  Indeed, 22 hospitalizations in a period of less than two years averages at least two hospitalizations a year which at the very least, make it difficult to sustain employment.  

The record is clear as to the functional effects of his service connected disabilities, to include PTSD with alcohol abuse.  While the majority of the functional impairment has been due to the severe alcohol dependence which has required recurring hospitalizations for detoxification and stabilization of other symptoms, the Veteran is service connected for alcohol dependence and the effects of the same should be considered in the Board's determination of employability.  

Significantly, the Board notes the February 2008 VA examiner's finding that the Veteran's PTSD with alcohol dependence symptoms have severely affected his occupation.  Moreover, the May 2012 VA examiner noted that the Veteran was not working and that his unemployment was not due to PTSD but rather his alcohol dependence.  Additionally, the examiner stated that the Veteran could work if he could control his alcohol addiction.  In this regard, and as noted above, the record is clear that the Veteran has not been able to control his alcohol addiction.  This is shown through the many hospitalizations needed due to his alcohol dependence.  

In summary, the Board finds that there is sufficient indication of functional impairment caused by a combination of his service connected PTSD and alcohol dependence such that the Veteran is unable to obtain or maintain substantially gainful employment.  As such, the Board finds that the evidence is at least in equipoise regarding whether this Veteran is unable to obtain or retain a substantially gainful occupation due to his service-connected disabilities.  Accordingly, with the application of the benefit-of-the-doubt doctrine, he meets the criteria for an award of TDIU.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361  (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).











ORDER

Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU) is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


